Opinion issued March 3, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00981-CV
                             ———————————
              IN RE LINDAMOOD DEMOLITION, INC., Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Lindamood Demolition, Inc. and Real Parties-In-Interest Josefina

Garcia, Individually and as Heir to the Estate of Angel Garcia and Orbelinda Herrera,

as Next Friend of Ashely Garcia and Bryan Garcia, have filed an agreed motion to

dismiss relator’s petition for writ of mandamus in this original proceeding.* No prior



*
  The underlying case is Josefina Garcia, Individually and as Heir to the Estate of Angel
Garcia, et al. v. J.T. Vaughn Construction, LLC, et al., cause number 2013-76550, pending
in the 80th District Court of Harris County, Texas, the Honorable Larry Weiman presiding.
opinion has issued in this original proceeding. Accordingly, we grant the motion and

dismiss relator’s petition for writ of mandamus. We dismiss any other pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.




                                         2